DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
2.	 Claims 17- 21  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention , Applicant’s election with traverse of Group I (claims 1-16 ) in the reply filed on 7/11/22 is acknowledged.
 				Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 6/4/20, 6/10/21, 7/22/2021, 10/6/21 , 11/11/21 and 1/20/22  the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

4.   The Examiner has approved drawings filed on  5/14/20 .
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 4, 6- 13, are rejected under 35 U.S.C. 102(a)(1) as being  anticipated   by Zheng et al., (US PGPUB 20190136650 ).
As  to claim 1, Zheng  disclose a method of making-up tubular string components for use in a subterranean well ( see abstract) , the method comprising: 
inputting image data to an image processor, the image data being output from at least one camera ( see para 33, 34 and 37) 
 in response to the inputting, the image processor detecting positions of a threaded first tubular and a mark (see para 31, 33 and 52) on a threaded second tubular ( note, the image processor detecting optical flow vector fields from the image data, the optical flow vector fields representing first and second displacement of the respective first and second tubulars during the threading para 33 and 34, see para 37 and 43 ) in which the position comprises positing the first camera at the first location , the first camera , there by simultaneously observing at least the first and second  tubulars and a threaded , see para 3,6, 19 ) , see para 42);
 threading the first and second tubulars with each other( see para 37) ;
 during the threading, inputting position data from the image processor to a controller, the position data being indicative of the position of the mark relative to the position of the first tubular( note, positing the first camera at the first location , the first camera there by simultaneously observing at least the first and second tubulars and a rotor ( para 42) , when top drive or Kelly drive includes or acts as a rotor, see  para 30) ; and 
the controller terminating the threading in response to the position of the mark relative to the position of the first tubular being within a predetermined range ( note controlling the threading in response to the first displacement of the first tubular being within a predetermined range, and in which the first displacement comprises a longitudinal displacement of the first tubular , see para 31, 33 and 39) , controlling the threading in response to the first displacement of the first tubular being within a predetermined range, and in which the first displacement comprises a rotation of the first tubular, controlling the threading in response to the optical flow vector fields representing a predetermined difference between the first and second displacements calculated see para 33)  .  
	As to claim 2, Zheng disclose the  method of claim 1, in which the controller terminates the threading in response to a longitudinal ( see para 49)  distance between the positions of the first tubular and the mark being within the predetermined range ( controlling the threading in response to the first  displacement of the  first  tubular being within a  predetermined range , and in which the first  displacement comprises a longitudinal displacement of the first tubular (para 31,33, 39). 
As to claim  3, Zheng disclose the method of claim 1, in which the threading comprises rotating the second tubular relative to the first tubular, and in which the camera rotates with the second tubular during the threading ( note, camera obtains images of a rotor during the threading , para 42, where top drive or kelly drive includes or acts as a rotor), controlling the threading in response to a difference between the first displacement of the first tabular and a third displacement of the rotor, and in which displacement comprises rotations of the respective first tubular and the rotor (para 30) where image device captures para 42 , 46 where images used to determine top drive parameters).
As to claim  4, Zheng disclose  the method of claim 3, further comprising connecting the camera to a rotor used to rotate the second tubular, whereby the camera rotates with the rotor ( see para 22, 46) .  
As to claim 6, Zheng disclose  the method of claim 1, in which the position  (para 16 horizontal position ) of the first tubular comprises an azimuthal position of a mark on the first tubular (see para 31, 52), and the position of the mark on the second tubular comprises an azimuthal position of the mark on the second tubular (see para 33 and 52).
As to claim 7, Zheng disclose the  method of claim 6, in which the terminating further comprises the controller terminating the threading (note, the processor may identify damage to the threads  inspect male threads based on images captured by the imaging device .  Multiple images of the threads of the tubular may be used to identify damage. The processor  may categorize tubulars  as usable or not usable based on the damage identified to their threads. The processor  determines whether or not two tubulars  can be joined based on their diameters and their threads. The processor may use pattern recognition to identify damage to threads. If a damaged or mismatch thread is identified, the process may pass the information to an automated control system, see para 50 ,  in response to the azimuthal position of the mark on the second tubular relative to the azimuthal position of the mark on the first tubular being within the predetermined range ( see para 33 and 52, 60).  
As to claim 8, Zheng disclose the method of claim 7, in which the predetermined range corresponds to azimuthal alignment of the marks on the first and second tubulars ( see para 50 , 51) .  
As to claim 9, Zheng disclose the method of claim 6, in which the terminating further comprises the controller terminating the threading (see para 50, 51) in response to the azimuthal position of the mark on the second tubular relative to the azimuthal position of the mark on -29-Attorney Docket No.: WFT-6611-US the first tubular being within the predetermined range after the first and second tubulars are shouldered up (see para 31) .  
As to claim 10, Zheng disclose the method of claim 1, in which the at least one camera comprises multiple cameras distributed circumferentially about the first and second tubulars ( see para  29, 30 use multiple imaging devices, takes which can take multiple positions, a parallax method may be used. The processor may also determine the relative movement (such as a lateral displacement) of the same tubular from a number of images taken at different time, see para 42 plurality of sensors are used, para 43, capture multiple images and perform the action through processor to calculate variation between the image , see para 45) .
Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1
Claim 11  analogous to a method  claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 11, Zheng further discloses
 inputting position data from the image processor to a controller, the position data being indicative of the longitudinal position of the second tubular ( see para 29, 33,  37) relative to the longitudinal position of the first tubular ( see para 31, 33, 39) ; and
 the controller terminating the threading ( see para 49)   in response to the longitudinal position of the second tubular (see para 39) relative to the longitudinal position of the first tubular being within a predetermined range ( see para 31, 33, 39 ) .
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.
Regarding claim 13, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., (US PGPUB. 20190136650 A1 ), as applied to claims 1- 4, 6- 13, in view of Cho et al., (US PGPUB. 20160241767A1). 
Regarding claim 5, Zheng disclose image-based system for drilling operations. Zheng fails to teach connecting the camera to an aerial vehicle, and a flight path of the aerial vehicle being controlled by the controller in response to the position data input from the image processor.
Cho  disclose teaches  to a mobile terminal capable of controlling an unmanned  aerial  vehicle . The system comprises of : teach connecting the camera to an aerial vehicle, and a flight path ( see para 203- 205) of the aerial vehicle being controlled by the controller in response to the position data input from the image processor (see para 13, 20, 132) .
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Zheng  to implement the camera to an aerial vehicle, and a flight path of the aerial vehicle being controlled by the controller in response to the position data input from the image processor as taught  Cho . The suggestion/motivation for doing so would have been thereby acquiring a stable capture image (as suggested by Cho see paragraph 13, 20). 
Allowable Subject Matter
7.	Claims  14- 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					Other prior art cited 
8. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number:  US PGPUB NO. 20200224526 A1, 20130345878 A1, 20170362905A1, 20190195034 A1. 
 
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669